Name: Commission Implementing Regulation (EU) NoÃ 250/2012 of 21Ã March 2012 amending Implementing Regulation (EU) NoÃ 961/2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  health;  deterioration of the environment;  trade;  electrical and nuclear industries;  tariff policy;  Asia and Oceania;  foodstuff;  trade policy
 Date Published: nan

 22.3.2012 EN Official Journal of the European Union L 82/3 COMMISSION IMPLEMENTING REGULATION (EU) No 250/2012 of 21 March 2012 amending Implementing Regulation (EU) No 961/2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Article 53 of Regulation (EC) No 178/2002 provides for the possibility to adopt appropriate Union emergency measures for food and feed imported from a third country in order to protect public health, animal health or the environment, where the risk cannot be contained satisfactorily by means of measures taken by the Member States individually. (2) Following the accident at the Fukushima nuclear power station on 11 March 2011, the Commission was informed that radionuclide levels in certain food products originating in Japan exceeded the action levels in food applicable in Japan. Such contamination may constitute a threat to public and animal health in the Union and therefore Commission Implementing Regulation (EU) No 961/2011 (2) was adopted. (3) Implementing Regulation (EU) No 961/2011 provides that consignments of products covered by that Regulation are to be accompanied by a declaration signed by an authorised representative of the competent authority of Japan and attesting, inter alia, where the consignment originates in and where it is consigned from. The content of that declaration further differs depending on whether the products originate in or are consigned from a prefecture close to the Fukushima nuclear power station or not. (4) For consignments originating in the Fukushima prefecture and in the 10 prefectures close to it, the Japanese authorities are required to certify that they do not contain levels of radionuclides caesium-134 and caesium-137 above the maximum levels set out in Annex II to Implementing Regulation (EU) No 961/2011. In addition, the competent authorities of the border inspection post or designated point of entry into the Union are to carry out identity and physical checks, including laboratory analysis on the presence of caesium-134 and caesium-137, on at least 10 % of such consignments. (5) For consignments consigned from the Fukushima prefecture and from the 10 prefectures close to it, the Japanese authorities are required to certify that they had not been exposed to radioactivity during transit. In such cases, as well as in cases where the consignments originate and are consigned from other prefectures in Japan than Fukushima and its surrounding 10 prefectures, the competent authorities of the border inspection post or designated point of entry into the Union are to carry out identity and physical checks, including laboratory analysis on the presence of caesium-134 and caesium-137, on at least 20 % of such consignments. (6) The results of the checks, including laboratory analysis, carried out pursuant to Implementing Regulation (EU) No 961/2011 by the competent authorities of the border inspection post or designated point of entry into the Union indicate that the control measures on feed and food intended for export to the Union are correctly and efficiently applied by the Japanese authorities. It is therefore appropriate to reduce the frequency of checks carried out on such consignments by the competent authorities of the border inspection post or designated point of entry into the Union. (7) In addition, Implementing Regulation (EU) No 961/2011 is to apply until 31 March 2012. The Japanese competent authorities continue to monitor the presence of radioactivity in feed and food. The results of that monitoring show that certain feed and food in prefectures close to the Fukushima nuclear power station continue to contain levels of radioactivity above the action levels. It is therefore appropriate to extend the date of application of the measures laid down in Implementing Regulation (EU) No 961/2011. (8) Implementing Regulation (EU) No 961/2011 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Amending provisions Implementing Regulation (EU) No 961/2011 is amended as follows: (1) in Article 5(1), point (b) is replaced by the following: (b) identity and physical checks, including laboratory analysis on the presence of caesium-134 and caesium-137, on at least:  5 % of the consignments of products referred to in Article 2(3)(d), and  10 % of the consignments of products referred to in Article 2(3)(b) and (c).; (2) in Article 10, the second paragraph, the date 31 March 2012 is replaced by 31 October 2012. Article 2 Entry into force This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 2012. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 252, 28.9.2011, p. 10.